Citation Nr: 0823056	
Decision Date: 07/11/08    Archive Date: 07/23/08

DOCKET NO.  03-34 999A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a disability 
manifested by pain and numbness of the right leg and foot, to 
include as secondary to the service-connected post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The veteran performed active, honorable military service from 
January 1967 to November 1968 and other than honorable 
service from January 1979 to February 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied, in relevant part, service 
connection for a disability manifested by pain and numbness 
of the right leg and foot, claimed as secondary to the 
service-connected PTSD, and service connection for bilateral 
hearing loss.  In April 2006, the Board remanded both of the 
aforementioned issues to the RO for additional development.  
The issues are once again before the Board for appellate 
consideration.

By an April 2006 decision, the Board denied the veteran's 
claims seeking entitlement to service connection for 
tinnitus, heart disability, hypertension, peripheral 
neuropathy, right foot disability, and left foot disability.  
Thus, these issues are no longer a part of the current 
appeal.

The Board received additional VA medical evidence from the 
veteran in June 2008.  However, all these documents were 
copies of evidence previously obtained and considered by the 
RO in the March 2008 supplemental statement of the case.  
Accordingly, a remand of the veteran's claims for RO review 
of this submitted evidence is not indicated.


FINDINGS OF FACT

1.  The evidence of record shows that bilateral hearing loss 
was manifested during the veteran's active, honorable 
military service, and was not related to any incident of that 
period of military service.

2.  The evidence of record shows that a disability manifested 
by pain and numbness of the right leg and foot was not 
manifested during the veteran's active, honorable military 
service, and was not related to any incident of that period 
of military service; and that such disability was neither 
caused nor aggravated by a service-connected condition.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was neither incurred in nor 
aggravated by the veteran's active, honorable military 
service; and an organic disease of the nervous system 
(sensorineural hearing loss) may not be presumed to have been 
incurred therein.
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5107 (West 
2002); 38 C.F.R. §§ 3.12(a), 3.102, 3.303, 3.304(d), 3.307, 
3.309, 3.385 (2007).

2.  A disability manifested by pain and numbness of the right 
leg and foot was neither incurred in nor aggravated by the 
veteran's active, honorable military service; and such 
disability is not proximately due to or the result of a 
service-connected condition.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.12(a), 3.102, 3.303, 3.304(d), 3.307, 
3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2004), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, upon the receipt of a complete or 
substantially complete application, VA must notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim, which information and 
evidence VA will seek to provide and which information and 
evidence the claimant is expected to provide.  The Board 
notes that a "fourth element" of the notice requirement, 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, was 
recently removed from the language of 38 C.F.R. § 3.159(b).  
See 38 C.F.R. § 3.159, as amended by 73 Fed. Reg. 23353-23356 
(Apr. 30, 2008).  Consistent with 38 U.S.C.A. § 5103(a), the 
veteran was provided VCAA notice in October 2002 and 
subsequent development letters in December 2002 and April 
2003, all of which were prior to the initial adjudication of 
his claims in the June 2003 rating decision.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Additional development letters were 
sent in May 2005, July 2005 and May 2006.

Also, during the pendency of this appeal, the United States 
Court of Appeals for Veterans Claims (Court) issued a 
decision in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the section 5103(a) notice requirements apply 
to all five elements of a service connection claim, including 
generalized notice as to the disability rating and the 
effective date of an award.  The Board, in its April 2006 
remand, directed that the RO provide the veteran such 
corrective notice that explained the information or evidence 
needed to establish an initial disability rating and 
effective date pursuant to the Court's ruling in Dingess.  
Such notice was provided by way of a May 2006 letter; to 
which, the veteran responded in June 2006.  The veteran's 
claims were readjudicated in a March 2008 Supplemental 
Statement of the Case.  See Mayfield and Pelegrini, both 
supra.  In any event, as the Board concludes below that the 
preponderance is against the veteran's remaining claims for 
service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  Therefore, despite any deficient notice 
provided to the veteran on these two elements, the Board 
finds no prejudice to the veteran in the processing of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); see also Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  

With respect to the duty to assist, VA has obtained the 
veteran's service medical records, private medical records, 
and VA medical records.  The veteran has also been provided 
VA medical examinations.  In this context, the Board also 
remanded the veteran's claims of service connection; and, by 
way of the April 2006 remand, the RO was to obtain the 
auditory thresholds measured by a VA audiological examination 
performed in December 2005.  Both the RO and the veteran 
attempted to obtain those results but were unsuccessful.  
Such information is considered unavailable.  While the 
veteran's representative has requested that the veteran's 
hearing loss claim be remanded for another VA audiological 
examination, as explained below, a new VA audiological 
examination would serve no useful purpose.  Accordingly, the 
record does not indicate that there are any additional 
outstanding pertinent records related to the veteran's 
claims.

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claims after providing the 
required notice and that any procedural errors in the 
development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Legal Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  If an organic disease of the nervous 
system (i.e., sensorineural hearing loss) is manifested to a 
degree of 10 percent within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  In addition, if a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Service connection may also be established on a secondary 
basis for a disability which is proximately due to or the 
result of a service connected disease or injury; or, for any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progression of the nonservice-connected disease.  38 C.F.R. 
§ 3.310(a)-(b)); see also Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000 or 4,000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1,000, 2,000, 3,000, or 4,000 hertz are 26 
decibels or greater; or when speech recognition scores are 
less than 94 percent.  38 C.F.R. § 3.385.

In the case of any veteran who engaged in combat with the 
enemy in active service, satisfactory lay or other evidence 
that an injury or disease was incurred or aggravated in 
combat will be accepted as sufficient proof of service 
incurrence if the evidence is consistent with the 
circumstances, conditions or hardships of such service even 
though there is no official record of such incurrence or 
aggravation, and, to that end, every reasonable doubt shall 
be resolved in favor of the veteran.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d).  However, these provisions deal with 
the question of whether a particular disease or injury 
occurred in service; that is, what happened then, and not the 
question of either current disability or nexus to service, 
for both of which competent medical evidence is generally 
required.  In other words, these provisions do not 
presumptively establish service connection for a combat 
veteran; rather, they relax the evidentiary requirements for 
determining what happened in service.  See Brock v. Brown, 10 
Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. 
App. 521, 524 (1996).

As indicated in the veteran's service personnel record, his 
principal duty was that of an assistant gunner, and his 
awards and decorations included the Combat Infantry Badge 
(CIB).  Considering the veteran's duty assignment along with 
his military awards, and resolving all reasonable doubt in 
his favor, the record evidence establishes that the veteran 
engaged in combat during his period of active, honorable 
military service from January 1967 to November 1968.  Thus, 
38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) are for 
application in this case.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

III.  Hearing Loss

For the veteran's period of active, honorable military 
service, his January 1967 entrance physical examination 
report reveals that the veteran had normal hearing on 
entrance to service.  The report shows that the veteran had 
auditory thresholds of 5, 5, -5, and 5 decibels in the right 
ear, and auditory thresholds of -5, 15, 5, and 15 decibels in 
the left ear, at 500, 1,000, 2,000, and 4,000 Hertz, 
respectively.  None of the service medical records from the 
veteran's period of active, honorable military service reveal 
any complaints or findings of hearing loss.  On examination 
for discharge from service in November 1968 the veteran 
continued to have normal hearing in both ears.  The November 
1968 discharge examination report shows that the veteran had 
auditory thresholds of 0, 0, 5, and 10 decibels in the right 
ear, and auditory thresholds of 0, 5, 5, and 10 decibels in 
the left ear, at 500, 1,000, 2,000, and 4,000 Hertz, 
respectively.

The post-service evidence indicates that on VA audiometric 
examination in May 2003, the veteran reported that he had 
unprotected noise exposure during Vietnam.  He stated that 
his civilian noise exposure was minimal because he wore 
hearing protection faithfully.  The audiologist did not 
report the veteran's auditory thresholds due to the veteran's 
failure to comply with examination procedures and the 
resultant unreliability of the responses.  The examiner noted 
that the veteran entered and separated from service with his 
hearing within normal limits.  He opined that the veteran's 
hearing loss was unrelated to military service.

The veteran was examined by a VA audiologist in December 2005 
and was noted to have mild to severe sensorineural hearing 
loss, with good speech discrimination bilaterally.  

In this matter, the veteran maintains that his current 
hearing loss was caused by his exposure to loud noise from 
artillery fire during his Vietnam service.  Specifically, the 
veteran contends that he sustained acoustic trauma during 
combat and, as a result thereof, he has developed bilateral 
hearing loss.  The Board notes that the veteran's service 
medical records do not reflect that the veteran sustained any 
injury due to acoustic trauma during his period of active, 
honorable military service.  However, the evidence indicates 
that the veteran's history of noise exposure due to artillery 
fire is consistent with the circumstances, conditions or 
hardships of combat service.  Inasmuch as this satisfactory, 
credible lay evidence supports a finding that the veteran 
sustained acoustic trauma during service, 38 U.S.C.A. 
§ 1154(b), the medical evidence does not establish that the 
veteran's current bilateral hearing loss disability is 
etiologically related to any acoustic trauma sustained during 
his period of active, honorable military service.  See 
Libertine v. Brown, 9 Vet. App. 521, 524 (1996).  

The veteran's DD Form 214 and service personnel record do 
support the veteran's assertions that he worked in field 
artillery.  However, the November 1968 discharge examination 
report indicates normal hearing and none of the service 
medical records during his active, honorable period of 
military service shows that the veteran ever experienced a 
hearing loss disability.  There is no indication that the 
veteran had a hearing loss disability with in a year of 
discharge from his honorable period of service.

In fact, the first evidence of hearing loss dates from the 
January 1979 examination report for entry into the veteran's 
other than honorable period of service, which reveals that 
the veteran had auditory thresholds of 20, 15, 10, 40, 45, 
and 50 decibels in the right ear, and auditory thresholds of 
15, 15, 15, 45, 35, and 40 decibels in the left ear, at 500, 
1,000, 2,000, 3000, 4000, and 6,000 Hertz, respectively.  
Although this report indicates that the veteran showed 
bilateral hearing loss, within applicable VA standards, 
during his other than honorable period of military service, 
disabilities incurred during periods of other than honorable 
service cannot be service connected for compensation 
purposes.  38 C.F.R. § 3.12(a) (2007).  As such, bilateral 
hearing loss was first shown in January 1979, more than 10 
years after discharge from active, honorable military 
service.  The record contains no medical evidence relating 
the veteran's current hearing loss to his period of honorable 
service.  In this context, there is a VA medical statement 
opining that the veteran's current hearing loss is unrelated 
to service.  Since the veteran did not have hearing loss 
during his active, honorable military service or within a 
year of discharge from that service, and since the medical 
evidence indicates that the veteran's current bilateral 
hearing loss is unrelated to his honorable service, the 
preponderance of the evidence is against the veteran's claim 
and service connection for bilateral hearing loss is not 
warranted.

Although the veteran maintains that his current bilateral 
hearing loss is a result of his exposure to acoustic trauma 
in Vietnam, during his period of honorable service, as a lay 
person he is not qualified to furnish medical opinions or 
diagnoses.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992). 

While the veteran's representative requested in a June 2008 
Informal Hearing Presentation that the veteran's hearing loss 
claim be remanded by the Board so that the veteran's current 
auditory thresholds may be obtained, the Board notes that the 
current severity of the veteran's hearing loss is not at 
issue here.  Since the veteran's current level of hearing 
loss is not relevant as to whether or not the veteran's 
current hearing loss is related to service, remand of the 
veteran's claim for the purpose of obtaining the veteran's 
current auditory thresholds would serve no useful purpose to 
the veteran and would result in a waste of valuable 
government resources.  

IV.  Right Leg and Foot

After a careful review of the medical evidence, the Board 
finds that the record does not support a showing that the 
veteran has a disability manifested by pain and numbness of 
the right leg and foot which is due to the veteran's active, 
honorable service or that it is secondary to the veteran's 
service-connected PTSD. 

The veteran claims that while serving in Vietnam he stepped 
on a land mine and suffered an injury to his right foot and 
leg.  He asserts that he was awarded a Purple Heart due to 
that injury.  The veteran reports that since that injury he 
has had pain and numbness of the right leg and foot.  The 
veteran's service medical and personnel records do not 
reflect that the veteran incurred an injury to his right leg 
and foot during combat; or, that the veteran was ever awarded 
a Purple Heart.  However, the evidence demonstrates that the 
veteran was involved in combat and was awarded the Combat 
Infantry Badge.  This satisfactory lay evidence would lend 
support to a finding that the veteran sustained an injury to 
his right leg and foot during his period of honorable 
service.  38 U.S.C.A. § 1154(b).

The record reflects that the veteran's separation 
examination, dated in November 1968, was normal in all 
respects.

In May 2003, a VA examiner noted the veteran's reported a 
history of stepping on a land mine in service that caused a 
burn on his right foot.  The veteran indicated that the foot 
was wrapped and treated for a burn.  He was returned to full 
duty after his foot healed and the veteran's discharge 
examination was normal.  The examiner then indicated that the 
veteran next complained of numbness and tingling 
approximately five years before the examination.  No 
treatment occurred.  The examiner indicated that there was a 
significant time lapse between his military service and the 
relatively recent complaints.  The examiner noted that a 
detailed examination of the veteran's right foot revealed a 
normal examination with no evidence of scars, no lesions, and 
no deformity.  The veteran was also noted to have normal 
ambulation, normal weight bearing capacity and normal gait.  
The veteran was also noted to have normal monofilament 
testing with a 10-gram monofilament on the plantar surface of 
the right foot, with no evidence of peripheral neuropathy.  
The veteran's right leg also appeared to be without obvious 
deformity or disability.  The veteran was assessed with 
subjective complaints of right foot numbness and tingling 
which were not substantiated on objective physical 
examination.  No pathology was voluntarily or objectively 
noted in the right leg. 

On VA examination in November 2005, the veteran was noted to 
have vascular insufficiency of the lower extremities of an 
arterial nature and it was noted that the veteran's risk 
factors included longstanding cigarette smoking.  The 
examiner stated that the veteran's vascular insufficiency of 
an arterial nature to the lower extremities was not related 
to service and that the veteran had no risk factors accruing 
from his military duty that would account for the peripheral 
vascular arterial insufficiency.  He also opined that the 
veteran did not have an orthopedic problem of the lower 
extremities that would be the result of service.  The 
examiner further opined that the veteran's vascular arterial 
occlusive disease of the lower extremities was not secondary 
to the veteran's service-connected PTSD.

A May 2006 VA vascular laboratory testing revealed a mild 
decrease in perfusion to the right lower extremity in 
response to exercise testing.

While the veteran claims that he has pain and numbness of the 
right leg and foot due to an injury in service and as 
secondary to PTSD, as a layperson he is not qualified to 
furnish medical opinions or diagnoses.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992). 

In this case the record indicates that the veteran did not 
develop a disability manifested by pain and numbness of the 
right leg and foot as the result of a combat-related injury; 
and there is no medical evidence relating that disability to 
the veteran's honorable service.  In May 2003, the veteran 
himself reported that he first had problems with pain and 
numbness in approximately 1998.  There is also no medical 
evidence indicating that the veteran's pain and numbness of 
the right leg and foot was caused by, or aggravated by, the 
veteran's service-connected PTSD.  See 38 C.F.R. § 3.310; 
Allen v. Brown, 7 Vet. App. 439 (1995).  On the contrary 
there is a November 2005 VA medical opinion opining that the 
veteran's pain and numbness of the right leg and foot is 
unrelated to service or to the veteran's service-connected 
PTSD.

Since there is no medical evidence in support of the 
veteran's claim and there is medical evidence indicating that 
the veteran's pain and numbness of the right leg and foot are 
due to factors unrelated to service or to a service-connected 
disability, the Board finds that the preponderance of the 
evidence is against the veteran's claim and that service 
connection for a disability manifested by pain and numbness 
of the right leg and foot, to include as secondary to the 
service-connected PTSD, is not warranted.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for a disability manifested 
by pain and numbness of the right leg and foot, to include as 
secondary to the service-connected PTSD, is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


